NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3575-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

AGUSTIN GARCIA,
a/k/a AUGUSTIN GARCIA,
and AUGUSTINE GARCIA,

     Defendant-Appellant.
________________________

                   Submitted September 16, 2021 – Decided October 13, 2021

                   Before Judges Gilson and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Indictment No. 00-06-1368.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Monique Moyse, Designated Counsel, on the
                   brief).

                   Mark Musella, Bergen County Prosecutor, attorney for
                   respondent (William P. Miller, Assistant Prosecutor, of
                   counsel; Catherine A. Foddai, Legal Assistant, on the
                   brief).
            Appellant filed a pro se supplemental brief.

PER CURIAM

      Twenty years ago, in 2001, a jury convicted defendant of murdering his

former girlfriend on the day she was to marry another man. Defendant shot her

at close range in her home just before the wedding ceremony. The shooting was

witnessed by several guests and family members and recorded by a videographer

who was filming the events of the day. Following the rejection of his arguments

on direct appeal and the rejections of extensive arguments made in four petitions

for post-conviction relief (PCR), defendant moved to compel production of the

entire video of the wedding day and the portion of the video presented at his

trial. He asserted that new technology might allow him to enhance the video

and the video might support his contention that he acted in self-defense. The

motion court denied that motion, reasoning that all arguments about the video

and defendant's related self-defense claim had been addressed and resolved in

his prior direct appeal and the orders and appeals concerning his PCR petitions.

Defendant now appeals from a January 25, 2019 order denying his motion to

compel. We affirm.

      A jury convicted defendant of first-degree murder, N.J.S.A. 2C:11-3(a)(1)

and (2); second-degree possession of a firearm for an unlawful purpose, N.J.S.A.


                                                                           A-3575-18
                                       2
2C:39-4(a); third-degree possession of a handgun without the required permit,

N.J.S.A. 2C:39-5(b); and four counts of third-degree endangering the welfare of

a child, N.J.S.A. 2C:24-4(a). Following the merger of certain convictions,

defendant was sentenced to life in prison with a mandatory thirty years of parole

ineligibility.

      In 2004, we affirmed defendant's convictions for murder and unlawful

possession of a firearm but vacated his convictions for endangering the welfare

of a child. State v. Garcia, No. A-3939-01 (App. Div. May 11, 2004). The

Supreme Court denied certification. 181 N.J. 545 (2004).

      Thereafter, defendant filed four petitions for PCR. All those petitions

were denied, and we affirmed the denial of the first three PCR petitions. State

v. Garcia, No. A-5437-06 (App. Div. Nov. 6, 2009); State v. Garcia, No. A-

3198-09 (App. Div. Aug. 12, 2011); State v. Garcia, No. A-2764-10 (App. Div.

May 16, 2013).

      Separately, defendant filed requests under the Open Public Records Act

(OPRA), N.J.S.A. 47:1A-1 to -13, and the common law seeking to compel the

production of the video and other documents. The denial of the request under

OPRA and the common law was upheld by the trial court, and we affirmed that




                                                                           A-3575-18
                                       3
decision. Garcia v. Bergen Cnty. Prosecutor's Off., Nos. A-3085-16, A-4501-

16 (App. Div. May 17, 2019).

      In his direct appeal, defendant made several arguments about the

admissibility of the wedding video and the playing of portions of that video at

his trial. In his four petitions for PCR, defendant repeatedly argued that his trial

counsel had been ineffective in not challenging the admission of the wedding

video based on tampering and in failing to retain an expert to examine and

challenge the video.

      On this appeal, defendant claims that he is entitled to discovery because

an examination of the videotape might support his argument that he was attacked

and acted in self-defense. His current counsel submitted a brief making one

argument:

            The trial court erred in denying Mr. Garcia's motion to
            compel production of discovery.

      Defendant submitted his own brief in which he argued:

            A.    [The] January 25, [2019] adverse order flagrantly
            violate[s] appellant['s] constitutional rights to due
            process of law, because it is capricious, unreasonable
            and unsupported by sufficient competent evidence in
            the record, warranting reversal and remand in best
            interest of justice.

            B.    [The] judge [] entered orders dated August 25,
            2016, March 3, 2017, and March 28, 2017, without any

                                                                              A-3575-18
                                         4
            participation of already assigned counsel, subjecting
            appellant to fundamental [State v. Cerbo, 78 N.J. 595,
            605, 607 (1979)] injustice, violating his right to counsel
            guaranteed by the Sixth and Fourteenth Amendments
            [to the] U.S. Constitution.

      The records on the prior proceedings establish that defendant was

provided with a copy of the video before his trial in 2001. His arguments that

the video was tampered with or altered have been repeatedly rejected.

Nevertheless, defendant contends without any support that technological

enhancements may reveal something in the video that would support his self -

defense argument. That contention is undercut by the evidence at trial , which

included testimony from eyewitnesses who testified that there was no struggle

and that defendant pulled out a gun and shot the victim multiple times at close

range.

      We agree with the motion judge that reproducing the video could not

support any new argument that would not be procedurally barred and that any

issue concerning the video could not constitute newly discovered evidence. The

entire videotape was available to defendant and his counsel before trial and was

also available during defendant's direct appeal and his first PCR petition.

      Furthermore, as already pointed out, defendant's arguments about altering

or tampering with the wedding video were raised and rejected in his prior direct


                                                                              A-3575-18
                                        5
appeal and in his four prior PCR petitions. While New Jersey courts have the

inherent power to order discovery when justice requires it, See State v. Marshall,

148 N.J. 89, 270 (1997), defendant's motion did not support an inv ocation of

that extraordinary remedy.

      Affirmed.




                                                                            A-3575-18
                                        6